Citation Nr: 0406445	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  03-12 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James Ringle, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from June 1975 
to October 1975, and had active duty from January 1977 to 
November 1979.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a September 2001 rating 
decision of the Department of Veterans Affairs (VA), Little 
Rock, Arkansas regional office (RO). 

The September 2001 rating decision on appeal considered three 
issues:  an evaluation of postoperative nasal septoplasty and 
rhinoplasty, currently evaluated as 10 percent disabling, was 
continued; new and material evidence adequate to reopen the 
veteran's claim of service connection for a back disability 
was found not to have been submitted; lastly, service 
connection for depression was denied.  The veteran submitted 
a notice of disagreement with regard to all three issues 
dated September 2002, and a statement of the case (SOC) 
considering all three issues was issued in February 2003.  
However, the only issue specifically referenced in the 
substantive appeal was whether new and material evidence had 
been submitted to reopen his claim for service connection for 
a back disability.  Accordingly, this is the only issue the 
Board has jurisdiction of at this time.       


REMAND

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  VA has a 
duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
Review of the claims folder reveals that the veteran was 
notified of the evidence he needed to supply and what VA 
would do in order to assist him with his claim in a July 2001 
letter.  However, there was no mention of VCAA in the letter 
or in the statement of the case.  The veteran indicated in 
his substantive appeal, dated in May 2003, that he was 
involved in an automobile accident on May 31, 1979 while 
stationed in Germany during his period of active service.  
Pursuant to that automobile accident, the veteran received 
medical treatment by private German physicians.  However, the 
veteran has not provided appropriate authorization or the 
necessary identifying information to make a relevant search 
for those records, including the names and addresses of the 
treatment providers.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is fully complied with and satisfied 
with regard to 38 U.S.C.A. §§ 5102, 
5103 and 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003), and other applicable 
legal precedent.  In particular, the RO 
should inform the appellant of the need 
for detailed name, address and dates of 
treatment information and authorization 
to aid in obtaining any German private 
medical records.  The veteran should be 
informed that the RO will assist him in 
obtaining identified evidence, but that 
it is his responsibility to 
sufficiently identify the relevant 
evidence. 

2.  Following the above, the RO should 
re-adjudicate the veteran's claim of 
whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for a 
congenital back disability.  If the 
veteran's claim remains denied, a 
supplemental statement of the case 
should be issued and the veteran 
provided with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


